Case 15-10494 Doc Filed 12/11/19 Pagelof5

Fill in this information to identify the case:

Dabior 4 Steven Randolph Cureton

Dabtor 2
(Spouse, If filing) 7

United States Bankruptcy Court for the: Middle _ pisirict of North Carolina
Case number 15-10494

 

 

Official Form 41081

Notice of Mortgage Payment Change 12H5

 

if the debtor's plan provides for payment of postpetition contractual installments on your claim secured by a security interest in the
debtor's principal residence, you must use this form to give notice of any changes In the installment payment amount. File this form
as.2 supplement to your proof of claim at least 21 days before the new payment amount is due. See Bankruptcy Rule 3002.1.

Name of creditor: U.S. Bank Trust National Association Court claim no. (Gf known):
as Trustee OF SCIG series Il”
Last 4 digits of any number you use to Date of payment change:
identify the debtor's account: 5 6 5 5 ‘Must He at least 21 days after date 01/01/2020
of this notice
New total payment:
Principal, interest, and escrow, if any LEAR

lie Escrow Account Payment Adjustment

1. Will there be a change in the debtor's escrow account payment?
(] No
Yes. Attach a copy of tha escrow account statement prepared in.a form consistent with applicable nonbankrupicy law. Describe
the basis for the change. Ifa statement is not attached, explain why:

 

 

Current escrow paymant: $ 390.60 New escrow payment: §$.442 16

ease Mortgage Payment Adjustment

 

2. Will the debtor's principal and interest payment change based on an adjustment to the interest rate on the debtor's
‘variable-rate account?

 

 

2 No
= Yes. Attach a copy of the rate change notice prepared in a form consistent with applicable nanbanikrupicy law. If a notice ts not
Current interest rate: % New interest rate: %

Current principal and interest payment: $ New. principal and Interest payment: §

3. Will there be a change in the debtor's mortgage payment for a reason not listed above?
| BI No
Oo Yes. Attach a copy of any documents describing the basis for the change, such as a repayment plan or joan modification agreement.
(Court approval may be required before tie payment change can take effect.)

Reason for change:
Current mortgage payment $ ‘New mortgage payment: $

 

Official Form 41081 Notice of Mortgage Payment Change page 1
Case 15-10494 Doc

Debtor 1 Steven —_ Randolph Cureton

Part 4: Be

Filed 12/11/19 Page 2of5

Case number uinan 15-10494

 

The person completing this Notice must sign it. Sign and print your name and your title, if any, and state your address and

telephone number.
Check the appropriate box.
( fam the creditor.
1 am the éreditor's authorized agent.

I declare under penalty of parjury that the information provided in this claim is true.and correct to the best of my

; knowledge, information, and reasonable belief.

§Delll-Q- Date (2[u [14

Print: ‘Raymond OO.

 

First Name Middle Name Last Nama

Company BSI Financial Services, servicing agent for

US Bank Trust National Association
Address 7305 Irvine Center Drive, Suite 200

 

Number Street
Irvine CA
City ‘State

Contact hone (949) 679-6728

Tite _AVP, Bankruptey

Emai_Rvalderrama@bsifinancial.com

Official Form 41081 Notice of Mortgage Payment Change page 2
Case 15-10494 Doc’ Filed 12/11/19 Page 3of5

314 S Franklin St / Second Floor

@ PO Box 517
. Titusville PA 16354
=
. Ag BS 16g 5_000_20191210_0000.TxT 300-327-7864
Services 814-260-4159 Fax

www. bsifinancial.com

STEVEN R CURETON YOUR LOAN NUMBER:

DEBBYE S° CURETON

4119 TELLMONT. COURT

HIGH POINT: | NC 27265
mes DATE: 12/10/19

 

wa ANNUAL ESCROW ACCOUNT DISCLOSURE STATEMENT ~ CORRECTION ***

PLEASE REVIEW THIS STATEMENT CLOSELY - YOUR MORTGAGE PAYMENT MAY BE AFFECTED.
FHIS STATEMENT TELLS YOU OF ANY CHANGES IN YOUR MORTGAGE PAYMENT, ANY SURPLUS
REFUNDS, OR ANY SHORTAGE YOU MUST PAY. TT ALSO SHOWS YOU THE ANTICIPATED
ESCROW ACT IVITY FOR YOUR ESCROW CYCLE BEGINNING 01/20 THROUGH 12/20.

------- ANTICIPATED PAYMENTS FROM ESCROW - 01/20 THROUGH 12/20 -------
HOMEOWNERS F/P 2175.75 oy
COUNTY TAX 3130.24
“ TOTAL PAYMENTS FROM ESCROW 5305.99
“MONTHLY PAYMENT TO ESCROW 442.16 (1/12TH OF ABOVE TOTAL).
ao----- ANTICIPATED ESCROW ACTIVITY - 01/20 THROUGH = 12/20--------
-ANTICIPATED PAYMENTS - -- ESCROW BALANCE COMPARISON -~-
MONTH TO ESCROW FROM ESCROW DESCRIPTION ANTICIPATED REQUIRED
ACTUAL STARTING BALANCE 884.39 884.39
JAN 20 442.16 1326.55 1326.55
FEB 20 442.16 1768.71 1768.71
MAR 20 442.16 2210.87 2210.87
APR 20 442.16 2653.03 2653.03
MAY 20 442.16 3095.19 3095.19
JUN 20 442.16 3537.35 ‘3537.35
JUL 20 442.16 3979.51 3979.51
AUG 20 442.16 3130.24 COUNTY TAX 1291.43 1291.43
SEP 20 442.16 ; 1733.59 1733.59
ocr 20 442.16 2175.75 2175.75
Nov 20 442.16 2617.91 2617.91
DEC 20 442.16 2175.75 | HOMEOWNERS F ALP 884.32 RLP ‘884.32

------------ DETERMINING THE SUFFICIENCY OF YOUR ESCROW BALANCE ------------

IF THE ANTICIPATED LOW POINT BALANCE (ALP) IS LESS THAN -THE REQUIRED BALANCE
CRLP), THEN YOU HAVE AN ESCROW SHORTAGE. YOUR ESCROW SHORTAGE IS 0.00.

IF THE ANTICIPATED LOW POINT BALANCE (ALP) IS GREATER THAN THE REQUIRED
BALANCE (RLP), THEN YOU HAVE AN ESCROW SURPLUS. YOUR SURPLUS IS 0.00.7

Page 1

 
Case 15-10494 Doc’ Filed 12/11/19 Page4of5

603004_: —000_20191210_0000. TXT

S888 = 8S == =====— = CALCULATION OF YOUR NEW PAYMENT AMOUNT

PRINCIPAL & INTEREST

ESCROW (1/12TH OF ANNUAL ANTICIPATED
DISBURSEMENTS AS COMPUTED ABOVE)

PLUS: OPTIONAL INSURANCE PREMIUMS

PLUS: REPLACEMENT RESERVE OR FHA SVC CHG

PLUS: SHORTAGE PAYMENT

MINUS: SURPLUS CREDIT

ROUNDING ADJUSTMENT

MINUS: BUYDOWN/ASSISTANCE PAYMENTS

BORROWER PAYMENT STARTING WITH THE PAYMENT DUE 01/01/20

1620.49

NOTE: YOUR ESCROW BALANCE MAY CONTAIN A CUSHION. A CUSHION IS AN AMOUNT OF
MONEY HELD IN YOUR ESCROW ACCOUNT TO PREVENT YOUR ESCROW BALANCE FROM BEING
OVERDRAWN WHEN INCREASES IN THE DISBURSEMENTS OCCUR. FEDERAL LAW AUTHORIZES
A MAXIMUM ESCROW CUSHION NOT TO EXCEED 1/6TH OF THE TOTAL ANNUAL ANTICIPATED

ESCROW DISBURSEMENTS MADE DURING THE ABOVE CYCLE. THIS AMOUNT IS

884.32.

YOUR LOAN DOCUMENTS OR STATE.LAW MAY REQUIRE A LESSER CUSHION. WHEN YOUR
ESCROW BALANCE REACHES ITS LOWEST POINT DURING THE ABOVE CYCLE, THAT BALANCE

IS TARGETED TO BE YOUR CUSHION AMOUNT.
YOUR ESCROW CUSHION FOR THIS CYCLE I5 884.32.

YOUR ANTICIPATED ESCROW BALANCE CONSISTS OF THE FOLLOWING DETAIL (AN * NEXT
TO AN AMOUNT INDICATES THIS IS A TOTAL THAT REPRESENTS MORE THAN ONE PAYMENT

TO OR DISBURSEMENT FROM ESCROW):
ESCROW PAYMENTS UP TO ESCROW ANALYSIS EFFECTIVE DATE:

10/19 390.60 11/19 390.60 - 12/19
ESCROW DISBURSEMENTS UP TO ESCROW ANALYSIS EFFECTIVE DATE:
12/19 2175.75 HOMEOWNERS F/P 00/00 0.00
00/00 0.00 00/00 0.00
00/00 0.00 00/00 0.00

‘Licensed as Servis One, Inc. dba BSI Financlal Services.

BSI Financial Services NMLS # 38078. Customer Care Hours: Mon, - Fri. 8:00 am to 11:00 pm (ET} and Sat. 8:00 am to 12:00 pm (ET).

390.60

If you have filed a bankruptcy petition and there is an “automatic stay” In effect in your bankruptcy case or you have received a

discharge of your personal liabllity for the obligation identified in this letter, we may not and do not intend to pursue collection of that
obligation from you personally. If either of these circumstances apply, this notice is not and should not be construed to be a demand

for payment-from you personally. Untess the Bankruptcy Court has ordered otherwise, please also note that despite any such
bankruptcy filing, whatever rights we hold in the property thagpereSthe obligation remain unimpalred.

 
Case 15-10494 Doc Filed 12/11/19 Page5of5

UNITED STATES BANKRUPTCY COURT
FOR THE MIDDLE DISTRICT OF NORTH CAROLINA
GREENSBORO DIVISION
IN RE:
STEVEN RANDOLPH CURETON CASE NO. 15-10494
DEBBYE STEVENS CURETON Chapter 13

Debtors

 

CERTIFICATE OF SERVICE
The undersigned certifies that this day a copy of the Notice of Mortgage Payment Change filed on
December 11, 2019 was served upon the person listed below by mailing a copy of the same, properly
addressed and postage prepaid via the United States Postal Service.

 

Steven Randolph Cureton
Debbye Stevens Cureton
4119 Tellmont Court
High Point, NC 27265

Damon Terry Duncan
Duncan Law, LLP
Suite 304

628 Green Valley Road
Greensboro, NC 27408

Anita Jo Kinlaw Troxler
PO Box 1720
Greensboro, NC 27402-1720

DATED: December 11, 2019

/s/ John W. Fletcher III

N.C. State Bar No. 15503

Henderson, Nystrom, Fletcher & Tydings, PLLC
831 East Morehead Street, Suite 255

Charlotte, NC 28202

Telephone: (704) 334-3400, ext. 203
jfletcher@hnftlaw.com

jgilleland@hnftlaw.com
